Citation Nr: 0914079	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  02-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
including postoperative lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 2003, the Veteran appeared and 
testified at a hearing held at the RO before the undersigned.  
The Board denied the appeal in a decision dated in February 
2006.  The veteran then appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a September 2008 joint 
motion for remand filed with the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded; a September 2008 Court 
order granted the joint motion.  

As noted in the prior, vacated decision, although the 
Veteran's records were initially thought to have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973, later, his complete service medical records 
were found at the NPRC and received by the RO in April 2000. 


FINDINGS OF FACT

1. A chronic low back disability was not present in service 
or within one year afterward.

2. The current postoperative lumbar degenerative disc disease 
and lumbar degenerative arthritis are not etiologically 
related to service or to any event in service or to service-
connected pelvic fracture residuals.  




CONCLUSION OF LAW

Postoperative lumbar degenerative disc disease was not 
incurred in or aggravated by service and degenerative joint 
disease may not be presumed to have been incurred in service, 
nor is the Veteran's low back disability proximately due to 
or the result of his service-connected pelvic fracture 
residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In a letter dated in January 2001, 
prior to the initial adjudication of the claims, the RO 
advised the claimant of the basic information necessary to 
substantiate the claim for service connection.  Later, in May 
2003, and in March 2004, he was provided with a more detailed 
explanation of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed of the specific types of evidence he could submit 
which would be pertinent to his claim, and advised that it 
was his responsibility to support the claim with appropriate 
evidence not in the possession of a government agency.  In 
addition, at the Veteran's Travel Board hearing in September 
2003, there was a detailed discussion as to why specific 
types of evidence (such as the Veteran's private treatment 
records) would be relevant to his claim.  His claim was 
subsequently readjudicated in a supplemental statement of the 
case in June 2005.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Therefore, any timing defect in the failure to 
provide complete notice prior to the initial January 2002 
adjudication of the veteran's claim was harmless error.  
Although the file does not reflect that he was provided with 
information regarding ratings and effective dates as there is 
no rating or effective date to be assigned as a result of 
this decision, any failure to readjudicate the claim after 
that notice was harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and Social Security 
Administration (SSA) records have been obtained.  The Veteran 
has not authorized the release of any private treatment 
records which have not been obtained, and he states that VA 
has received all such records which are available and which 
are relevant to this claim.  The Veteran has not identified 
any additional available, outstanding records that need to be 
obtained for an equitable disposition of his claim.  He was 
afforded VA examinations in May 2000 and March 2005  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence 
received directly at the Board was accompanied by a waiver of 
RO initial consideration of the additional evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  The joint motion for remand in September 2008 did 
not identify any indicated additional evidentiary 
development.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

A.  Relevant Law and Regulations

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including degenerative joint 
disease, if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

B.  Factual Background

The Veteran's service treatment records are of record and 
reflect no relevant information prior to May 20, 1959, when 
the military jeep the appellant was driving overturned onto 
its left side, pinning the Veteran under the jeep.  He said 
he did not lose consciousness.  He was soon freed and taken 
to the hospital by ambulance. On admission examination, there 
were a few minor skin abrasions on the forehead, nose, and 
chin.  There was some tenderness over the lower sternal 
region and over the right side of the lower rib cage, lateral 
aspect, to palpation. There was marked tenderness over the 
left inguinal region on palpation and also over the left os 
ischium.  Motion of the left leg increased the pain over this 
region markedly.  The remainder of the physical examination 
was essentially unremarkable.  X-rays disclosed a simple, 
comminuted fracture of the left superior and inferior pubic 
rami; the symphysis was not separated.  The fractures were in 
good position and alignment.  He was treated with bed rest, 
as well as physical therapy, with gradual improvement.  On 
June 4, 1959, he was evacuated to another hospital for more 
specialized orthopedic treatment.  In this hospital, he was 
kept on bed rest until June 18, 1959, when wheel chair 
ambulation was begun.  Eight days later, crutch walking was 
begun, and full ambulation followed.  He also was provided 
with exercises to strengthen the left leg and hip.  On July 
10, 1959, he was returned to duty, with a lower extremity 
profile until August 25, 1959.  

Depositions were obtained in July 1959 in connection with a 
line of duty investigation of the May 1959 accident from 
witnesses including the Veteran and the three passengers in 
the Jeep.  The Veteran stated that he was able to free 
himself from under the Jeep by taking his left boot off.  One 
passenger stated that the Veteran's left leg had been pinned 
under the driver's seat.  Another passenger said that initial 
efforts to get the Veteran out from under the Jeep had been 
unsuccessful, so he had run to camp and got a Medic; the 
Veteran had been freed by the time he returned.  The other 
passenger stated that "they" had gotten the Veteran out 
from under the vehicle.  

Service treatment records show that in December 1959, the 
Veteran was seen, stating that he had been kicked in the 
right lumbar area approximately a week earlier, and now 
complained of soreness as well as occasional vomiting.  On 
examination, there was the remnant of a superficial hematoma 
below the right rib bow, posterior aspect, and was otherwise 
negative.  The impression was contusion of the back.  In 
January 1960, he complained of pain in the suprapubic area 
since the previous after noon, as well as occasional dysuria.  
He had a history of fracture of the pelvis in May/June 1959, 
with the pains off and on since then.  On the separation 
examination in March 1960, a history of fracture of the left 
pubis, multiple, in May 1959, well-healed, was noted.  
Examination of the spine was normal.  Later, he developed 
tonsillitis, which necessitated hospitalization in May 1960; 
no complaints or abnormal findings pertaining to the spine 
were noted.  

After service, the earliest medical evidence available is a 
partial record of a hospitalization in June 1967 in Methodist 
Hospital submitted by the Veteran.  This record shows that at 
that time, he had a marked list to the left with marked 
limitation of motion in the spine.  The impression was acute 
disc protrusion; in light of the tendency for frequent 
recurrent symptoms and their intensity, he desired definitive 
management.  X-rays of the lumbosacral spine disclosed normal 
alignment and curvature.  There was minimal osteoarthritic 
spurring at the superior end plate of L4, with no other 
significant abnormality.  A lumbar myelogram disclosed a 
rather large defect at the L4-5 level on the right, 
compatible with a herniated disc; no other significant 
abnormality was seen.  The final diagnosis was midline disc 
protrusion of L4-5, with neuroanatomic narrowing of L4-5, 
with extensive decompression and removal of degenerative 
disc.  A pathology report noted that the specimen was 
consistent with rupture.  

VA records show that the Veteran applied for a program of 
education in welding in March 1968.  He described his current 
occupation as "oil field," and said he had been employed in 
that capacity for 6-1/2 years.  

The Veteran also submitted partial records of a 
hospitalization in Methodist Hospital in December 1969.  X-
rays disclosed fusion involving the posterior elements of L4, 
L5, and the sacrum, which appeared solid.  It was noted that 
in "comparison with previous films in  November of 1967, the 
operative findings have occurred in the interim."  In other 
words, the Veteran underwent lumbosacral spinal fusion 
surgery at some point between November 1967 and December 
1969.  The Veteran had further narrowing between L4 and L5 
since November 1967.  According to the discharge summary, he 
was admitted for recurrence of lumbar pain syndrome.  He had 
previously had two surgeries for lumbar disc problems.  His 
prior hospitalization at that hospital had been for recurrent 
herniated lumbar disc with a disc removal and fusion 
performed at that time.  He had done well following this but 
had recurrence of the pain several weeks prior to the current 
admission.  He was found to have degenerative L-5/S-1 disc 
and a pseudoarthrosis between L4 and L5.  The Veteran 
underwent laminectomy of L5-L1 with removal of nucleus 
pulposus and posterior fusion of L4 to S1.  

In March 1970, the he applied for VA educational assistance 
benefits to attend flight school, stating that he was unable 
to weld due to a back injury.  He did not complete this 
program.

In 1997, the Veteran applied for disability benefits with the 
Social Security Administration (SSA).  Records obtained in 
connection with that claim include numerous private treatment 
records dated from 1995 to 1997.  These include records from 
K. Cushman, M.D., dated from 1995 to 1997.  In a letter dated 
in March 1995, Dr. Cushman wrote that he had been treating 
the Veteran since 1984.  The accompanying records, dated from 
February 1995, do not show any mention of  low back 
complaints until May 1997, when a history of three low back 
surgeries, as well as a fracture of his pelvis and multiple 
rib fractures, was noted.  A discharge summary of a 
hospitalization in September 1997 for an acute upper 
gastrointestinal bleed also noted chronic back pain.  

In September 1995, the Veteran was evaluated at the Azalea 
Clinic by J. Schwarzbach, M.D., regarding cervical spine 
pain.  The Veteran said that he was a mud engineer on a 
drilling rig and did quite a bit of driving.  He also was 
involved in walking and working with weights.  There was no 
mention of low back pain.

In his application for SSA benefits filed in 1997, the 
Veteran reported that he had been employed as an oil field 
mud consultant from 1960 to April 1996, working 60 hours per 
week.  This involved chemical analysis of drilling fluid on 
job and lab sites.  He spent 4 hours per day walking, 4 hours 
standing, and 4 hours sitting.  His job had involved 
stooping, bending, and/or crouching between 1/3 and 2/3 of 
the workday, and climbing 1/3 to 2/3 of the work day.  He 
frequently lifted up to 50 pounds, consisting of lab 
equipment.  He reported a history of back surgeries in 1967 
and 1969.  

At his hearing before the undersigned in September 2003, the 
Veteran testified that he did not have any back problems 
until the accident in 1959.  He began having back problems as 
soon as he started work after service in 1960.  He had been 
treated by a doctor (whose records he stated are unavailable) 
in 1961, who thought he had a ruptured disc.  In 1966, 
degenerative disc disease was diagnosed.  He stated that the 
worker's compensation injury was not another injury, but just 
a flare-up of his previous injury.

C.  Nexus Opinions

In March 2000, Dr. Cushman wrote that the Veteran had an 
accident while in the military in May 1959, with a fractured 
pelvis and injuries to his lumbar spine and pelvic area.  
Since that time he had had chronic pain in that area with 
significant advancing degenerative changes requiring lumbar 
spine surgery twice in 1967.  He still had persistent chronic 
low back pain, had been granted disability on that basis, and 
has to use a cane for ambulation.  There was a strong medical 
probability that the source and etiology of his chronic 
lumbar degenerative disease was based on his accident of 
1959.  Dr. Cushman thought this would represent a medical 
certainty.  

On a VA examination in May 2000, the examiner noted that the 
records showed that the Veteran had a closed comminuted 
fracture of the pubic and ischial rami of the pelvis on the 
left side without serious displacement and without separation 
of the symphysis pubis.  The Veteran stated now that he had 
pain from his waist down, and that he had also dislocated the 
left hip.  The examiner noted that the first mention he saw 
of back pain was in a note on December 8, 1959, when the 
Veteran was kicked in the right lumbar area.  After service, 
the Veteran said he went to work in the oil fields in 1960.  
He said he lasted on a rig job only a few months because he 
couldn't physically handle it and then did tool work starting 
in 1961.  He stated that this bothered him and he 
subsequently transferred to the MUD department in 1966, where 
he ran analyses on irrigation fluids for oil wells.  The 
examiner noted that the Veteran had a notable back problem 
develop in 1967 which was a worker's compensation injury.  He 
had surgery in June 1967, December 1967, and December 1969.  
He stated that he had to retire from his oil well job in 
1996.  

The diagnosis was remote fracture of the pelvis involving the 
pubic and ischial rami of the left side.  This was not 
notably displaced and there was no disruption of the 
symphysis.  Neither was the hip joint involved so far as any 
of the notes were concerned, and apparently there was not a 
dislocated hip.  The examiner thought that the main question 
was whether or not the Veteran's low back condition was 
secondary to the fracture of the pelvis.  The examiner 
commented that the Veteran had a very notable low back 
problem, which he had tolerated for years, still functioning 
despite being in pain.  However, there was a dubious 
connection between that and his fractured pelvis.  The 
examiner noted that the original records did not have any 
real mention of back pain (here the examiner interjected that 
he did not look at every note in his original medial records, 
but he did peruse in particular those during his 
hospitalization and the early part of recovery following it).  
After that, he functioned fairly well, though there were some 
job changes the Veteran indicated were made necessary because 
of his back.  He apparently did not get into real difficulty 
until 1967, when he required surgery.  The fracture of the 
pelvis, according to the descriptions in the medical record, 
was not the sort of a fracture that would cause an elevation 
of one side of the pelvis or the other side, or a discrepancy 
in length that would throw the back out of balance.  That 
latter situation could certainly occur if there was a major 
facture through the entire pelvis, but that did not appear to 
have been the case.  

In January 2002, M. Russell, M.D., of the Azalea Clinic, 
wrote that the Veteran complained of low back pain and 
occasional left leg pain.  He had this for many years with 
his history actually beginning back in service.  The Veteran 
was originally injured in 1959 when his jeep turned over on 
him.  He had to be in the hospital for 90 days with pelvis 
fracture and a low back injury.  He was then discharged from 
the service and began having almost immediate low back pain 
on his job.  The Veteran subsequently had surgery in 1967 
twice and again in 1968 for repair of fusion.  He had 
continued to have back problem since then and for the last 18 
years he had used a cane secondary to pain.  Dr. Russell 
diagnosed kyphosis, degenerative disc disease, and status 
post fusion with chronic back pain.  Dr. Russell's opinion 
was that there was some connectability to service.  He 
obviously had degenerative disc disease which was partially 
due to aging.  However, he had to have lumbar fusions and had 
kyphosis which was an indication of fairly severe lumbar 
disease.  His opinion was that there was evidence to suggest 
that this was a multi-factorial, meaning that the injuries in 
the military contributed to his current condition, as did 
aging.  

On a VA examination in March 2005, it was noted that in May 
1959, a jeep had rolled over, pinning the Veteran's left leg 
underneath for a period of time.  Pelvis X-rays showed left 
pubic ramus fractures, which were nondisplaced.  He had pain 
the pubic ramus area and with rotation of the left hip.  
There were no complaints of lumbar spine pain.  He was then 
transferred to another hospital for specialized orthopedic 
care which involved several months on bedrest.  At no time 
during the hospitalizations was there any documentation of 
low back pain.  No low back pain was shown during the 
remainder of his service.  After leaving service, he went to 
work in the oil fields.  He had back pain while he was 
working in the oil fields and was doing heavy manual labor.  
In 1967, he was found to have herniation of the L4-5 disc, 
and underwent discectomy.  Later in 1967, he underwent 
further decompression and L4-5 fusion, and improved for about 
two years until 1969, when he again had back and leg 
problems.  He had the third back surgery at that time.  The 
examiner concluded that the Veteran had degenerative disc 
disease of L4-5, status post discectomy, unrelated to 
incidents occurring in service.  The examiner commented that 
while a jeep rollover accident was a plausible cause of back 
problems, there were none documented in the Veteran.  He 
remained in the service for over a year after the accident 
without a single complaint of back pain.  There was no 
documentation to relate his later back pain to either to the 
rollover accident in 1959 or being kicked in the right lumbar 
area in December 1959.  

An opinion from A. Mompoint, M.D., dated in August 2005 was 
from the Azalea Clinic (currently, Dr. Mompoint is not with 
the Azalea Clinic, but is a VA staff physician).  Dr. 
Mompoint noted that apparently the Veteran sustained an 
injury while in the military in 1959.  He had a Jeep 
accident, which required hospitalization of approximately 90 
days .  He was found to have a fractured left pelvic rami.  
He again reinjured his back in the military in 1960 secondary 
to a pulling injury, which resulted in severe back pain.  
Over time he experienced continued low back pain which 
required him to make changes in his job description.  He said 
he had to change his job three times due to his back pain.  
In 1967, he had a 


myelogram performed, which showed a rather large defect at 
the L4-5 level on the right, compatible with a herniated 
disc.  He continued to have back pain and subsequently 
underwent two procedures to his back with laminectomy at L5-
S1 with posterior fusion.  Low back pain persisted, and had 
been unable to stand fully erect due to kyphosis.  The 
impression was chronic low back pain with lumbar spondylosis, 
history of lumbar radiculopathy with herniated nucleus 
pulposus, status post laminectomy and decompressive 
surgeries, and history of pelvic rami fracture.  The doctor 
felt that the Veteran's back condition was partially related 
to the Jeep injury he sustained in the Army, necessitating 
hospitalization and resulting in fracture of the left pelvic 
rami.  Perhaps after the pelvic fracture his center of 
gravity may have shifted, which may have enhanced the normal 
arthritic aging process in his back.  

D.  Analysis

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability 


even where not corroborated by contemporaneous medical 
evidence).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A Veteran's testimony cannot be rejected simply because it 
was not reported contemporaneously to service, or noted in 
the service medical records.  See Buchanan, at 1337 (Fed Cir. 
2006).  Nevertheless, the Board still must determine whether 
lay evidence is credible, in light of factors such as 
possible bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  Id.  While the 
Veteran is competent to state that he injured his back in 
service, and has suffered back pain since then, the Board 
finds that the Veteran's statements that his low back was 
injured in the Jeep accident in which he fractured is pelvis 
are not credible.  First, the treatment records pertaining to 
the accident do not contain any mention of back pain or 
injury.  The notation of contusions on his chest, sternal 
region, and rib cage indicate that a thorough examination of 
the area was performed; the Board does not find it credible 
that the back would not have been examined for injury at that 
time as well, especially if the Veteran was reporting 
complaints of back pain.  In addition, the later service 
treatment records do not note any back pain related to that 
incident.  (In December 1959, he complained that he had been 
kicked in the right lumbar area approximately a week earlier, 
but examination disclosed the remnant of a superficial 
hematoma below the right rib bow, posterior aspect, and was 
otherwise negative.)  The separation examination reported the 
spine to be normal, and did not note a history of back pain, 
although the fractured pelvis was noted.  His subsequent in-
service hospitalization for tonsillitis was likewise free of 
any complaints or abnormal findings pertaining to the low 
back.  

Next, the Veteran's current statements regarding the 
treatment after the Jeep accident contain other elements that 
are contradicted by the service records.  For example, he 
states that he was hospitalized for 90 days after the 
accident, and then remained on light duty after that until 
his enlistment was up.  However, the service treatment 
records show that he was returned to light duty after 40 days 
of hospitalization, and that he was on light duty for about 6 
weeks after that.  He has been inconsistent in other areas as 
well, such as his job history, reporting to SSA that he had 
the same job from 1960 to 1996, while stating to VA that he 
had had to switch jobs due to his back condition.  These 
discrepancies illustrate the difficulties in attempting to 
accurately recollect events which occurred many years 
earlier.  Indeed, one only has to review the four witness 
statements from the accident victims to see that slight 
discrepancies in memory occur almost immediately.  Thus, 
while the Board finds that the Veteran's current statements 
regarding in-service onset of symptoms are not credible, the 
Board does not mean to imply anything more than that he is 
mistaken in his recollections of events that occurred many 
years ago; no inference of deliberate inaccuracy should be 
drawn.  

With respect to the medical opinions, in evaluating the 
probative value of medical opinion evidence, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches should be taken into 
consideration.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may favor the opinion of one competent 
medical expert over that of another, if an adequate statement 
of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In weighing the medical opinions, the Board observes that Dr. 
Cushman's nexus opinion was explicitly based on a history of 
a lumbar spine injury in the Jeep accident in service, as 
well as continuing chronic pain since then, a history which 
the Board has found not credible, and outweighed by the other 
evidence of record.  Dr. Russell's opinion was likewise based 
on the history of in-service back injury, noting that the 
Veteran had to be in the hospital for 90 days with a pelvis 
fracture and a low back injury.  Instead, service treatment 
records show that during his 40 days of hospitalization, 
there was no mention of a back injury, complaint or 
abnormality.  

The March 2005 VA opinion also contains some factually 
erroneous information, with the examiner stating that the 
Veteran was hospitalized in service for "several months on 
bedrest."  In fact, according to the service treatment 
records, both 


hospitalizations together were for a total of 40 days, and 
bed rest was for slightly less than a month.  Nevertheless, 
the examiner's conclusion that the current lumbosacral spine 
disorder was unrelated to incidents occurring in service was 
based on the lack of documentation of back complaints in 
service at the time of and after the accident.  Since the 
Board also finds that the Veteran did not sustain an injury 
to the back in service, the factual premise of this opinion 
may be accepted.  

Of these three opinions, the two that find a nexus to service 
are based on a history of an in-service back injury and 
continuity of symptomatology after service, while the 
negative opinion is based on an assumption that the Veteran 
did not injure his back during service.  The Board is not 
obliged to accept an opinion based on inaccurate medical 
history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Because the Board finds that the Veteran did not sustain a 
low back injury in service, this opinion is more probative.  

Concerning the other two opinions, Dr. Mompoint's appears to 
be based in part on a history of a back injury in the Jeep 
accident, and a subsequent reinjury due to a pulling injury.  
As to the latter, this is the only mention of such an injury, 
and the Board finds this to be outweighed by the absence of 
any mention of such injury either in the medical evidence or 
the Veteran's statements.  Moreover, the only rationale that 
Dr. Mompoint gave was that "perhaps" after the pelvic 
fracture his center of gravity may have shifted, which may 
have enhanced the normal arthritic aging process in his back.  
There is no evidence, even from Dr. Mompoint, in support of 
this assertion.  Indeed, X-rays taken prior to the June 1967 
surgery disclosed normal alignment and curvature of the 
lumbosacral spine.  In addition, the VA examiner in May 2000 
noted that the fracture of the pelvis, according to the 
descriptions in the medical record, was not the sort of a 
fracture that would cause an elevation of one side of the 
pelvis or the other side, or a discrepancy in length that 
would throw the back out of balance.  That latter situation 
could certainly occur if there was a major facture through 
the entire pelvis, but that did not appear to have been the 
case.  Thus, both doctors agree that a back disability could 
occur in certain circumstances, but the VA examiner indicated 
that such an injury had not occurred, while Dr. Mompoint was 
silent as to that, and the X-rays in June 1967 do not show 
any abnormal alignment or curvature of the lumbosacral spine.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

While the VA examiner in 2000 stated that he did not review 
all of the records, the in-service history he reported was 
accurate; indeed, his summary of the in-service medical 
evidence is more accurate and thorough than that contained in 
the other four opinions.  Moreover, he stated that he 
reviewed the records close to the injury.  Dr. Mompoint also 
only speculated that "perhaps" after the pelvic fracture 
his center of gravity may have shifted, which may have 
enhanced the normal arthritic aging process in his back.  The 
possibility that a condition is "perhaps" linked to service 
is not sufficient to raise a reasonable doubt.  See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  Thus, as to 
whether the pelvic fracture itself contributed to the later 
development of degenerative disc disease of the lumbosacral 
spine, the VA examiner's opinion is more probative than that 
of Dr. Mompoint.

Regarding the Veteran's contentions that he suffered from 
back pain continuously after service until the surgery in 
1967, there is no evidence in corroboration of this.  The 
separation examination did not contain any complaints or 
abnormal findings pertaining to the spine; a statement from 
the Veteran's brother only referred to symptoms in 1966; and 
the evidence indicates that the 1967 surgery was due to a 
Worker's Compensation injury, meaning that some type of 
claimed on-the-job injury preceded the surgery.  Although the 
Veteran states that it was not an on-the-job injury but 
rather a flare-up of his preexisting condition, he declined 
to provide any records pertaining to the Worker's 
Compensation claim.  The Board does not find it credible that 
there was no injury at the time of the Worker's Compensation 

claim.  An intervening injury does not rule out the 
possibility of service connection, but, in light of the 
absence of any contemporaneous indication of a back condition 
within a year of discharge, or of the evidence pertaining to 
that intervening injury, and the negative service treatment 
records, it does weigh against the claim.  In this regard, in 
his application for SSA benefits, the Veteran described his 
oil industry job as fairly active, requiring frequent 
stooping, climbing, walking, and lifting.  

The Veteran also contends that if X-rays had been taken in 
service, they would have shown his back disability at that 
time; he indicates that they would have shown a fracture.  
However, subsequent X-rays have not shown that the Veteran 
ever had a fracture of the lumbosacral spine.  He also 
contends that it takes years for degenerative disc disease to 
develop after an injury, and that the disc disease present in 
1967 therefore must have been present for many years prior to 
the surgery.  Neither the Board nor the veteran possesses the 
necessary medical expertise to estimate the length of time or 
circumstances under which degenerative disc disease can 
develop, and it is worth noting that none of the medical 
opinions in the Veteran's favor were based on such an 
assumption.  

In sum, for the reasons discussed above, the Board concludes 
that the evidence weighs against a finding that the Veteran 
injured his back in the in-service Jeep accident in which he 
fractured his pelvis.  The Board also concludes that the 
Veteran's current postoperative residuals of degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine were not of service onset, or due to any 
event in service, or proximately due to or the result of his 
service-connected pelvic fracture residuals.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Entitlement to service connection for low back disability, 
including postoperative lumbar degenerative disc disease, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


